DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5-6, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al. (Alano) (Patent/Publication Number US 2016/0319724) in view of design choice. 
	Regarding claims 1-2, 12, 14, and 17, Alano discloses a mixing assembly (30, 230) for an exhaust aftertreatment system, the mixing assembly comprising: a mixing body (54, 42, 44) comprising an upstream mixing body opening (60, 62, 260, 262) and a downstream mixing body opening (64, 66, 264, 266) (e.g. See Paragraphs [0053-0056, and 0072-0078]), the upstream mixing body opening configured to receive exhaust gas (10, 14) (e.g. See Paragraphs [0051]); an upstream plate (50, 250) coupled to the mixing body, the upstream plate comprising a plurality of upstream plate openings (e.g. See Paragraphs [0053-0055, and 0071-0072]), each of the plurality of upstream plate openings configured to receive a flow percentage that is about 60% of a total flow of the exhaust gas (e.g. See Paragraph [0054] The upstream baffle 50 at the inlet 42 may include a large inlet opening 60 that can receives the majority of the exhaust gas (for example, the large inlet opening 60 receives 60% of the exhaust mass flow rate), and which is configured to initiate the swirling motion.) (e.g. See Paragraphs [0054 and 0072]); a downstream plate (52, 250) coupled to the mixing body downstream from the upstream plate in a direction of exhaust gas flow, the downstream plate comprising a downstream plate opening (e.g. See Paragraphs [0053-0055, and 0071-0072]); and a swirl plate (100, 202, 212, 214, 316) positioned between the upstream plate and the downstream plate and defining a swirl collection region and a swirl concentration region contiguous with the swirl collection region, the swirl collection region positioned over the plurality of upstream plate openings and the swirl collection region positioned over the downstream plate opening (e.g. See Paragraph [0068] Another example of a mixer 230 is shown in FIG. 10. In this example, the mixer 230 comprises a mixer body having an inlet end 242 configured to receive the engine exhaust gases and an outlet end 244 to direct a mixture of swirling engine exhaust gas and products transformed from urea to the SCR catalyst 22. Further, the mixer body includes an upstream baffle 250 (FIG. 10) and a downstream baffle 252 (FIG. 11) that are surrounded by an outer peripheral wall 254 of a ring-shaped structure. The upstream baffle 250 is configured to initiate swirling of the exhaust gas flow. The ring-shaped structure also includes an inner peripheral surface 256.) (e.g. See Paragraphs [0060-0064, and 0079-0080]).  However, Alano fails to disclose each of the plurality of upstream plate and downstream plate openings configured to receive a flow percentage that is less than 50%; or between 20% and 40% of a total flow of the exhaust gas.
	Regarding the specific range of each of the plurality of upstream plate and downstream plate openings, it is the examiner’s position that a range is less than 50%; or between 20% and 40% of a total flow of the exhaust gas of the upstream plate and downstream plate openings, would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as  mass flow rate of the exhaust gas, as well as the size of the engine, the size of the exhaust gas system, and the size of the catalytic converter; also the properties of materials for making the NOx storage catalyst, and the controlled temperature of the catalytic converter.   Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense.  (See KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (April 30, 2007)).
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.
 
	Regarding claim 3, Alano further discloses wherein the plurality of upstream plate openings further comprises a second upstream plate opening (60, 62, 260, 262) that is configured to receive a second flow percentage that is less than 10% of the total flow of the exhaust gas (e.g. See Paragraphs [0053-0055, and 0071-0072]).
	Regarding claim 5, Alano further discloses an injector mount (94, 98, 98a-98d, 314) coupled to the mixing body and configured to be coupled to an injector (36) such that an injector center axis of the injector extends into the swirl collection region (e.g. See Paragraphs [0071-0072]); wherein the splash plate is coupled to the upstream plate and the downstream plate (e.g. See Paragraphs [0058-0066]).
	Regarding claim 6, Alano further discloses wherein the injector center axis (D) intersects the splash plate (e.g. See Paragraphs [0058-0062, and 0078-0080]).
	Regarding claim 10, Alano further discloses an injector mount (94, 98, 98a-98d, 314) coupled to the mixing body and configured to be coupled to an injector such that an injector center axis of the injector extends into the swirl collection region; wherein the injector center axis does not intersect the swirl plate (e.g. See Paragraphs [0058-0065 and 0071]).
	Regarding claim 11, Alano further discloses wherein: the mixing body is centered on a mixing body center axis; and the injector mount is configured such that the injector center axis is orthogonal to the mixing body center axis (e.g. See Paragraphs [0058-0065]).
	Regarding claim 13, Alano further discloses wherein: the upstream plate further comprises a second upstream plate opening that is configured to receive a second flow percentage that is between 0.28% and 12%, inclusive of the total flow of the exhaust gas (e.g. See Paragraphs [0054 and 0072]); the second upstream plate opening is formed between the mixing body and the upstream plate; and the injector center axis extends between the first upstream plate opening and the second upstream plate opening  (e.g. See Paragraphs [0053-0055, and 0071-0072]).
	Regarding claim 15, Alano further discloses wherein: the mixing body is centered on a mixing body center axis; and the swirl plate extends between the mixing body center axis and the first upstream plate opening (e.g. See Paragraphs [0053-0055, and 0071-0072]).

	Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al. (Alano) (Patent/Publication Number US 2016/0319724) in view of design choice, and further in view of Wang et al. (Wang) (Patent/Publication Number US 10,704,448)  . 
	Regarding claim 4, Alano discloses all the claimed limitation as discussed above except that the splash plate comprising a plurality of splash plate openings.
	Wang teaches that it is conventional in the art, to use a mixing assembly (1, 100) for an exhaust aftertreatment system, the mixing assembly comprising: a splash plate (53, 54, 55, 56, 57, 58, 59, 581, 582, 583, 584) positioned between the upstream plate (3) and the downstream plate (4) and located in the swirl collection region (5), the splash plate comprising a plurality of splash plate openings (5811, 5821) (See Column 5, lines 35-49; The first top portion 583, the first bottom portion 584 and the second bottom portion 585 are all arc-shaped. The first side 581 is provided with a plurality of first perforations 5811 that communicate the third space 53 with the fourth space 50. The second side 582 is provided with a plurality of second perforations 5821 that communicate the third space 53 with the fourth space 50. The notch 33 of the first plate 3 and the first and the second outlets 41, 42 of the second plate 4 are in communication with the fourth space 50. The first perforations 5811 and the second perforations 5821 are beneficial to achieve urea crushing to become finer particles, and enhance heat exchange, thereby facilitating better evaporation. When the exhaust gas mixture passes through the first perforation 5811 and the second perforation 5821.) (e.g. See Column 5, lines 1-67).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the splash plate comprising a plurality of splash plate openings of Alano, as taught by Wang for the purpose of increasing the reducing agent flow rate and enhancing better evaporation of the reductant, so as to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a NOx catalyst. 


Allowable Subject Matter
Claims 7-9, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Moulieres et al. (Pat./Pub. No. US 10316721), Solbrig et al. (Pat./Pub. No. US 2014/0318112), Liu et al. (Pat./Pub. No. US 2020/0123955), Jaruvatee et al. (Pat./Pub. No. US 10914215), and Denton et al. (Pat./Pub. No. US 2019/0022583), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        June 30, 2022